DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, has been examined under the first
inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is
encouraged to review the AIA  in the MPEP. Applicant should also note that the wording,
requirements, and statutes may have some subtle changes from actions and requirements prior to
AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.
 
Claims Pending
 Claims 1-10, 12-13, 16 and 67-68 are pending.

Priority
The application claims benefit of priority of provisional application 62/461,998, filed on
February 22, 2017 and provisional application 62/611,345 filed on December 28, 2017.

New Matter
The rejection of claims 1-10,12-13, 16 and 67-68 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicant’s declaration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in
public policy (a policy reflected in the statute) so as to prevent the unjustified or improper
timewise extension of the “right to exclude” granted by a patent and to prevent possible
harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where
the conflicting claims are not identical, but at least one examined application claim is not
patentably distinct from the reference claim(s) because the examined application claim is either
anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg,
140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d
2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van
Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used
to overcome an actual or provisional rejection based on nonstatutory double patenting provided
the reference application or patent either is shown to be commonly owned with the examined
application, or claims an invention made as a result of activities undertaken within the scope of a
joint research agreement. See MPEP § 717.02 for applications subject to examination under the
first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et
seq. for applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit
www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed
determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be
used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.
An eTerminal Disclaimer that meets all requirements is auto-processed and approved
immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-10, 13,16 and 68 remain/are provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 42-55 of co-pending Application No.
15/755,422 (reference application). Although the claims at issue are not identical, they are not
patentably distinct from each other because the invention claimed in both applications is drawn
to a method of growing a leafy vegetable plant through its foliage by applying a foliar feed
formulation where the roots of the plant are in an incomplete water solution or inert medium
which is essentially free of the plant’s nutritional required mineral nutrients and the formulation
contains a penetrant. The invention claimed in ‘422 application is drawn to a method of method
of growing a leafy vegetable plant through its foliage by applying a foliar feed formulation
where the roots of the plant are in an incomplete water solution or inert medium which is
essentially free of the plant’s nutritional required mineral nutrients and the formulation contains
a penetrant.

Therefore, the invention claimed in the instant application is obvious over the invention as
claimed in the ‘422 application. This is a provisional nonstatutory double patenting rejection
because the patentably indistinct claims have not in fact been patented.

Response to Double Patenting
Applicant has stated in the reply filed on 19 September 2022,  “Applicant requests that this rejection be held in abeyance until claimed subject matter is otherwise deemed allowable.”
Thus, the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, 16, 67 and newly added claim 68 remain/are rejected under 35 U.S.C. 103
as being unpatentable over in view of Goodwin (US 2011/0077155) in view of Chambers (US
2014/0113814), Lee (US 4,133,141), Reid et al. (US 6,455,466) and Fagaria et al. (“Foliar
Fertilization of Crop Plants,” Journal of Plant Nutrition, 32: 1044-1064, 2009).
The rejection is modified from the rejection set forth in the Office action mailed August 3, 2021,
due to Applicants’ amendment of the claims.

The claims are broadly drawn to a method of growing a leafy vegetable plant through its foliage
by applying a foliar feed formulation to the leaf where the roots are in contact with an
incomplete water solution or inert medium that is essentially free of the plant’s nutritional
nitrogen requirements and the foliar feed formulation comprises an effective amount of at least
one amino acid which becomes a substantial source of nitrogen for the plant and is absorbed
through the foliage of the plant and not through the roots and the formulation further contains a
gelling agent, a biocide, and a penetrant and where the method is carried out without the need to
monitor or replenish nutritional nitrogen requirements in the incomplete water solution or inert
medium in which the roots are growing.

The definition of “incomplete water solution” is defined in the specification in para 43 and is
understood to mean that the water does not comprise all of a plant’s nutritionally required
mineral nutrients.

Regarding claims 1(b)-2, 4-5, 7-9, 16 and 67, Goodwin teaches a method of improving growth or nutrition of a plant by applying a foliar spray, comprising a plant nutrient (micronutrients and
macronutrients), to a leafy vegetable plant ([0006],[0009], [0017], [0094]- [0102]). Additionally, Goodwin also teaches using an amino acid in the formulation such as arginine, aspartic acid, glutamic acid, glycine, histidine, isoleucine, serine, threonine, tyrosine and valine ([0052]). Goodwin teaches the composition is in granular form (i.e. compressed solid) ([0006]). Components can include plant nutrients such as potassium sulfur, phosphorus, calcium, magnesium, iron, zinc, manganese, copper and boron ([0067], [0069]) as well as a fungicide (i.e. kasugamycin, oxolinic acid), a bactericide and an anti-viral, which read on biocides ([0013], ([0059], [0062]-[0064]). The feed formulation comprises an effective amount of penetrant such as dimethylsufoxide (DMSO) which reads on a biocompatible polar aprotic solvent ([0070] and [0092]).

Goodwin does not teach the plant’s roots are in contact with an incomplete water solution or the
formulation comprises a gelling agent or the biocide is potassium sorbate or that the plant roots
are not in contact with soil or using an inert medium.

Regarding claims 3-6, 16 and 67, Chamber teaches using guar gum (i.e. gelling agent) as a
stabilizers in the composition to promote plant growth, health and yield ([0041], [0060] and
[0090]). Chambers also teaches that the composition can be used on the foliage of leafy
vegetables ([0042], [0048] and [0058]). Additionally, Chambers teaches that macronutrients and
micronutrients such as nitrogen, potassium, phosphorus, calcium, magnesium, sulfur, iron,
manganese, zinc, copper, boron, molybdenum can be used in the composition as well as amino acids and other N-containing substances and may be in a liquid or solid form ([0042] and
[0062]). Chambers also teach using fungicides, bactericides and anti-microbials (which reads on biocides) particularly potassium sorbate ([0040], [0078], [0082] and [0089] and PG Pub
claims 1-2, 4, 8, 10-13, 16, 18-19).

Regarding claims 1(a), 10 and 12-13, and 68, Lee teaches where plant roots may grow into the
water supply for obtaining water separately from the nutrients, which reads on an incomplete
water solution. A small quantity of ordinary sand (i.e. inert medium) is used for the purpose of
germinating the seed and holding the plant in position and does not depend on soil to store and
supply the water and plant nutrients to the plant (see abstract; col. 1, lines 44-46, 56-62; col. 2,
lines 15-17; col. 7, lines 35-37). The water and plant nutrients are supplied separately to the
plant. The water in the water compartment and in the sand (i.e. inert medium) where the plant is
growing, contains no plant nutrient or only insignificant amounts (i.e. essentially free). The plant will grow better if the water in the sand and in the water compartment contains no plant nutrient (which reads on “without the need to monitor or replenish nutritional nitrogen requirements in the incomplete water solution or inert medium”) (col. 2, lines 15-17, 30-34 and 57-59; col. 3, lines 1-2). Lee also teaches that vegetable type plants can be used (col. 7, lines 38-43).

Regarding claims 7-8 and 16, Reid et al. teach using a plant nutrient composition comprising
some or all of the chemical elements commonly recognized as being essential for plant growth
which includes macronutrients (e.g., potassium, calcium, magnesium, phosphorous, nitrogen,
sulfur) and essential micronutrients (e.g. iron, copper, nickel, manganese, zinc, molybdenum,
boron, chlorine) and can be prepared at the appropriate concentrations (col. 5, lines 32-45). Reid
et al. teach that the composition can be applied as a foliar spray to potted plants (i.e. inert
medium). Additionally, Reid et al. teach that the composition can comprise an anionic surfactant
(i.e. detergent) (col. 5, lines 49-57). The composition can be applied as a foliar spray (col. 6, line 5) and be used on several leafy vegetables including Brassica, Lactuca and Sinapis (col. 6, lines 10, 12 and 15).

Regarding claims 16 and 67-68, Fagaria et al. teach using nitrogen, phosphorus, potassium
boron, zinc, copper, iron, manganese and molybdenum for use in foliar sprays (see Tables 1-3). Fagaria et al. teach that foliar fertilization is more economic and effective, provides more rapid utilization of nutrients and permits the correction of observed deficiencies in less time than
would be required by soil application. Crops respond to soil applied fertilizers in five to six days
and three to four for foliar application of nutrients (see abstract, page 1052, 3rd para). Fagaria et al. also teach early growth stage plant roots are not well developed and that foliar application is more advantageous in absorption compared to soil application (page 1052, 4th para).
Additionally, Fagaria et al. teach that micronutrients are required in small amounts and foliar
application of these nutrients is more uniform compared to soil application (page 1053, 2nd  para). Fagaria et al. also teach that the foliar composition can be mixed with fungicides (see abstract) and can be applied to the crops in the form of sprays (bottom of page 1045).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention was made to grow leafy vegetable plants by spraying a foliar feed
formulation containing nutritionally effective amounts of macro and micro nutrients with an
effective penetrant to the foliage of leafy vegetable plants while the roots of the plant are
in contact with an incomplete water solution or an inert medium as taught in the cited references.
One would have been motivated to grow leafy vegetable plants by applying to its foliage a full
complement of a foliar spray formulation containing the plant’s required mineral nutrients because Goodwin, Chambers, Reid et al. and Fagaria et al. each teach applying a nutritional
foliage spray to the plant foliage. It would have been obvious to use a foliar feed formulation
comprising effective amounts of essential macro and micronutrients (potassium, calcium,
magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum,
boron and chlorine) and specifically an amino acid as taught in Goodwin and apply it as a foliar
spray to the leaves of leafy vegetable plants. Again, it would have been obvious to apply the
foliage formulation because as disclosed in Fagaria et al., foliar application of nutrients to crops
respond in three to four days while soil applied fertilizers in five to six days and foliar
application would not leach away in the soil (see abstract, page 1052, 3rd and 4th para). Goodwin, Chambers, Reid et al. and Fagaria et al. all teach using the claimed macro and micronutrients for use as foliar sprays. Both Goodwin and Reid et al. additionally teach using a penetrant in the foliar feed formulation. Chambers teaches using a gelling agent and the biocide, potassium sorbate. Goodwin teaches an amino acid can be used in the foliar composition as well as fungicides and bactericides. It would have been obvious to add these additional ingredients to the foliar formulation because as taught in Goodwin to improve the growth and nutrition of the plant. Fagaria et al. teaches that foliar fertilization is more economic and effective, provides a more rapid utilization of nutrients and permits the correction of observed deficiencies in less time than would be required by soil application. 

It would have been further obvious to one of ordinary skill in the art to use sand as the inert medium to hold or anchor the plant in position and grow a plant without using soil (col. 1, lines 60-67) as taught in Lee. Lee, taken with the combination of teachings of Goodwin, Chambers, Reid et al. and Fagaria et al., would have been motivated to apply the foliar spray formulation containing all the nutrients, amino acid, a gelling agent, a fungicide, an algaecide, a bactericide and a biocide such as potassium sorbate onto the leaves of the plant while the plant is anchored in the sand. The incomplete water solution and sand (i.e. inert medium) would be essentially free of the plants’ nutritionally required mineral nutrients because all the nutrients would be available as a foliar application and not available through the roots of the plant and there would be no need to additionally fertilize the soil saving in time, labor and the extra cost as well as any excess nutrients would not be leached away in the soil. 

Additionally, Applicant is reminded that as stated in claim 1, the word “comprising” is
understood to be open-ended suggesting unknown components that are included in the
procedure. “Comprising” is a term of art used in claim language which means that the named
elements are essential, but other elements may be added and still form a construct within the
scope of the claim. See MPEP 2111.03.

Moreover, it is apparent  that one of ordinary skill in the art would have a reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to grow leafy vegetable plants by applying a foliar feed formulation to the plants and having those plants anchored in an inert medium as well as the benefits a foliar feed formulation entails as disclosed supra.	

Therefore, one of ordinary skill would expect a reasonable expectation of success in obtaining
the claimed invention. Thus, the invention, as a whole, would be clearly prima facie obvious to
one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant’s arguments, filed 19 September 2022, have been fully considered but are not deemed to be persuasive. 

Applicant argues (top of page 10) that the cited references “does not disclose or suggest a
method of growing a plant where at least one amino acid “becomes a substantial source of
nitrogen for said plant” and “substantially all of the amino acid is absorbed through the foliage of
the plant and not through the roots of the plant.” 
Applicant argues Goodwin, Chambers, Reid et al., Lee and Fagaria et al. does not disclose or
suggest a method of growing a plant where at least one amino acid “becomes a substantial source
of nitrogen for said plant” and “substantially all of the amino acid is absorbed through the foliage
of the plant and not through the roots of the plant.
This is not found persuasive for both arguments. In response to Applicant’s arguments against
the references individually (pages 10-11 of response), one cannot show nonobviousness by
attacking references individually where the rejections are based on combinations of references.
See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,
231 USPQ 375 (Fed. Cir. 1986). As discussed supra, Goodwin teaches growing a plant through
its foliage by applying a feed formulation, which contains an amino acid, to a leafy vegetable
plant which include the plant nutrients as claimed and a penetrant DMSO, Chambers teaches
using a gelling agent, fungicides, bactericides and anti-microbials, particularly potassium sorbate
(i.e. biocides) and amino acids in the composition to promote plant growth, health and yield and
that the composition can be used on the foliage of leafy vegetables and contains the
macronutrients and micronutrients as claimed as well as amino acids and other N-containing
substances and may be in a liquid or solid form. Reid et al. teaches using the claimed macro and
micro nutrients in a composition that comprises an anionic surfactant (i.e. detergent) and can be
applied as a foliar spray on leafy vegetables, Lee teaches the water in the water compartment and
in the sand (i.e. inert medium) where the plant is growing, contains no plant nutrient or only
insignificant amounts (i.e. essentially free) and type of inert medium and the plant will grow
better if the water in the sand and in the water compartment contains no plant nutrient (which
reads on “without the need to monitor or replenish nutritional nitrogen requirements in the
incomplete water solution or inert medium”) and Fagaria et al. teach using the claimed nutrients
for use in foliar sprays, benefits that foliar fertilization is more economic and effective, provides
more rapid utilization of nutrients and permits the correction of observed deficiencies in less time
than would be required by soil application. Crops respond to soil applied fertilizers in five to six
days and three to four for foliar application of nutrients. Applicant is reminded that it is the
combination of teachings of Goodwin, Chambers, Lee, Reid et al. and Fagaria et al. that teach
each of the limitations of the invention as claimed. Furthermore, the term “substantially” is
addressing “a substantially full complement....” which is defined in the specification as “the
condition described or claimed functions in all important aspects as the standard described” (para
33). Additionally, with respect to the argument of “at least one amino acid….becomes a
substantial source of nitrogen for said plant” is not persuasive. Amino acid is the claimed
nitrogen source and therefore would be the substantial source of nitrogen as it is the only source
claimed.

Applicant argues (top of page 12 and 13) that the “art teaches away from growing a plant where at least one amino acid “becomes a substantial source of nitrogen for said plant” and “substantially all of the amino acid is absorbed through the foliage of the plant and not through the roots of the plant.” Additionally, Applicant cites the Singh and the Stevens reference disclosed in the Information Disclosure Statement filed on 19 April 2021.
This is not found persuasive. Goodwin and Chambers both teach using an amino acid in a
composition and applying it to the foliage of a plant which meets the limitation of claim 1.
Amino acid is the claimed nitrogen source and therefore would be the substantial source of
nitrogen as it is the only source claimed. With regards to the Singh reference, the argument
discloses the wrong page numbers cited as there are no page numbers 259-260. Therefore, this
argument is moot. Applicants also cites from the same IDS, the Stevens reference. The IDS was
filed in 2021 not “2011” as disclosed in the arguments. Applicant argues that Steven “[e]ven
with improved formulations using effective adjuvants, foliar fertilizers must be regarded as
supplements to overcome deficiencies in micronutrients and to boost macronutrients at critical
physiological stages, rather than as substitutes for soil-applied [i.e. root-applied] fertilizers.” This
is not found persuasive. Stevens teaches that “application of fertilizers to foliage has long been
practiced and is attractive because the direct supplementation of soil nutrients may be either
inefficient or ineffective” and “enables direct timing of nutrient applications to coincide with
critical stress events.” (first para). Stevens reference mainly teaches different types of
formulation using surfactants, adjuvants and humectants with fertilizers and how these can
enhance the delivery of the product and not where at least one amino acid becomes a substantial
source of nitrogen for the plant and absorbed through the leaves as claimed (emphasis added).

Applicant argues (middle of page 13) that in the “skepticism of growing a plant where at least
one amino acid “becomes a substantial source of nitrogen for said plant” and substantially all of
the amino acid is absorbed through the foliage of the plant and not through the roots of the plant”
was unexpectantly overcome by the claimed methods.” Additionally, the Tyree Declaration at
para 13 “the claimed methods constitute a breakthrough in the art in that they allow complete
feeding and growth of a plant through the foliage and not through the roots”.
This is not found persuasive because Goodwin and Chambers each teach amino acids and
macro/micronutrients as claimed. The amino acid in the foliar feed formulation which is “a
substantial source of nitrogen for said plant” meets the claim limitation as it is the only nitrogen
source claimed so it would obviously be the only substantial source of nitrogen applied to the
foliage of the plant. Additionally, as noted supra it is well known in the art that if one was to
spray the foliar feed formulation containing an effective amount of at least one amino acid
(implying that there could be more used in the formulation i.e. which would be substantial
amount of nitrogen), some of the spray would inadvertently contact the incomplete water source
or inert medium and thus be exposed to the roots of the plants. The Applicant has not described
in the specification a covering or barrier that would prevent the incidental spray or runoff from
entering the root media or preventing the roots from up taking the foliar feed formulation
containing at least one amino acid.

Applicant argues (bottom of page 14) “Example 4 (Tables 3-6 and Figures 1-4) and Example 5
(Tables 7-12 and Figures 8-10) show that a leafy vegetable plant grown using the claimed
methods develops in a manner comparable to a plant of the same type grown via traditional
techniques where the plant absorbs its nutritionally-required mineral nutrients through its roots”
and “Example 6 (Figures 13A-13C) shows that kale plants grown using the claimed formulation
having at least one amino acid that “becomes a substantial source of nitrogen for said plant” and
 “is absorbed through the foliage of the plant and not through the roots of the plant” exhibit robust growth relative to plants sprayed with traditional commercial products.”
This is not persuasive because evidence of unexpected results should be commensurate with
claim scope. Claim 1 does not recite the combination of all features that is deemed necessary to
get the unexpected results as disclosed by Applicant. See In re Lindner, 173 USPQ 356 (CCPA
1972) and In re Grasselli 218 USPQ 769 (Fed. Cir. 1983) which teach that the evidence of
nonobviousness should be commensurate with the scope of the claims. Applicant cites the tables
and figures which show that the plant grown using foliar application is similar to plants obtained
using traditional techniques which is not cited in the claim. Furthermore, Goodwin teaches a
method of nourishing a leafy vegetable plant with a composition that contains an amino acid
(paras [0051]-[0052] and [0094]-[0097]). Reid et al. teach using a plant nutrient composition
comprising some or all of the chemical elements commonly recognized as being essential for
plant growth which includes macronutrients and essential micronutrients applying as a foliar
spray (col. 6, line 5) on leafy vegetables such as Lactuca (lettuce) (col. 6, lines 8 and 12). These
references in combination with Chambers and Lee teach each limitation as currently claimed.

Applicant argues (page 15) “the art showed skepticism that a plant could be grown where at
least one amino acid “becomes a substantial source of nitrogen for said plant” and is
“substantially all of the amino acid is absorbed through the foliage of the plant and not through
the roots of the plant.” This skepticism was unexpectedly overcome by the claimed invention.
This is not found persuasive. Fragaria et al. (2009) states the difficulties of foliar nutrient
application at that time nearly a decade prior to filing of the instant application. Subsequently,
such difficulties have been overcome as taught by the cited prior art. The prior art shows that
feed formulations have been successfully applied to foliage on leafy vegetables as cited in the
prior art as discussed supra.


Summary
No claim is allowable.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661